DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 12/31/2021 have been entered.  Claims 16-20, 22-26, and 28-32 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, 22, 23, 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) in view of Liberg et al. (WO2006043873) and Thomason (“Continuously Improving Natural Language Understanding for Robotic Systems through Semantic Parsing, Dialog, and Multi-modal Perception”).
Kapoor teaches:
Re claim 16.  A handling assembly, comprising: 
a robotic arm (robot 12, Figure 1 and paragraph [0018]); 
at least one monitoring sensor configured to optically monitor a working region and to provide monitoring data based on the optical monitoring (camera system 20, Figure 1 and paragraph [0019]); and 
(robot control system 22, Figure 1), wherein the processor is configured to: 
based on the monitoring data, recognize stations that are situated in the working region and to determine a respective station position for each of the stations (paragraphs [0019 and 0021-0022]: “integrate each such component model into a single, unified 3D workcell model 10'”).

Kapoor fails to specifically teach: (re claim 16) 
interpret a user definition of a work step that is input as a semantic sentence user-formulated by a user-input of phrases that are (a) user-selected from a plurality of phrases that are predefined for the processor independently of one another, and (b) user-linked together in the semantic sentence with a specification of one or more of the stations; and 
based on the interpretation of the user definition of the work step, control the robotic arm to carry out the work step with and/or on a workpiece in the work region at the one or more of the stations.

Liberg teaches, at page 4, line 15 through page 5, line 35, using a graphical user interface to program a robot to perform tasks at workstations, such as pick a moulded object from the mould, throw the object in the waste basket, hold the object during a vision control, move the object in a predefined way in relation to a treatment tool, put the object in an assembly with other objects, place the object on the conveyor.  Figure 5 shows the stations may include an injection-moulding machine (IMM) and a conveyor; 
Thomason teaches, at the Introduction on page 3, more natural semantic commands may be given to robots to control their operation to permit robot control through natural human dialog rather than specialized programming.  

In view of Liberg and Thomason’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the assembly as taught by Kapoor, (re claim 16) interpret a user definition of a work step that is input as a semantic sentence user-formulated by a user-input of phrases that are (a) user-selected from a plurality of phrases that are predefined for the processor independently of one another, and (b) user-linked together in the semantic sentence with a specification of one or more of the stations; and based on the interpretation of the user definition of the work step, control the robotic arm to carry out the work step with and/or on a workpiece in the work region at the one or more of the stations; since Liberg teaches using a graphical user interface to program a robot to perform tasks at workstations by allowing a user to select phrases from a plurality of predefined phrases using drop-down menus, and associate these phrases with a station.  Such programming methods allow a user to easily program a robot without knowledge of robot languages.  Additionally, Thomason teaches more natural semantic 

Kapoor further teaches:
Re claim 20.  Wherein the processor is configured to perform the control of the robotic arm to carry out the work step based on the respective station position of the one or more stations specified in the semantic sentence (paragraph [0019]; and claim 9).

Kapoor fails to specifically teach: (re claim 22) wherein the semantic sentence indicates that one of the one or more stations of the semantic sentence is a site of a start position and another of the one or more stations of the semantic sentence is a site of an end position; and (re claim 23) wherein the control of the robotic arm is performed based on the semantic sentence so that, after termination of the work step, the workpiece is in aa the end position.  
Liberg teaches, at page 4, line 15 through page 5, line 35, and Figure 7, assigning defined tasks to a series of workstations in a robot’s environment so as to enable a user to easily program a robot without knowledge of robot languages.
In view of Liberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 22) wherein the semantic sentence indicates that one of the one or more stations of the semantic sentence is a site of a start position and another of the one or more stations of the semantic sentence is a site of an end position; and (re claim 23) wherein the control of the robotic arm is performed based on 

Kapoor further teaches:
Re claim 25.  Wherein the processor is configured to, based on the monitoring by the at least one monitoring sensor, perform a control of the robotic arm in response to a determined change in the working region (paragraph [0026]).


Kapoor further teaches:
Re claim 29.  A method for operating a robotic arm, the method comprising the following steps: 
optically monitoring, using a monitoring sensor, a working region to thereby generate monitoring data (camera system 20, Figure 1 and paragraph [0019]); 
providing, by the monitoring sensor, the monitoring data to a processor (robot control system 22, Figure 1); 
based on the monitoring data, the processor recognizing stations that are situated in the working region and determining a respective station position for each of the recognized stations (paragraphs [0019 and 0021-0022]: “integrate each such component model into a single, unified 3D workcell model 10'”).

(re claim 29) 
interpreting, by the processor, a user definition of a work step that is input as a semantic sentence user-formulated by a user-input of phrases that are (a) user-selected from a plurality of phrases that are predefined for the processor independently of one another, and (b) user-linked together in the semantic sentence with a specification of one or more of the stations; and 
based on the interpretation of the user definition of the work step, controlling, by the processor, the robotic arm to carry out the work step with and/or on a workpiece in the work region at the one or more of the stations.

Liberg teaches, at page 4, line 15 through page 5, line 35, using a graphical user interface to program a robot to perform tasks at workstations, such as pick a moulded object from the mould, throw the object in the waste basket, hold the object during a vision control, move the object in a predefined way in relation to a treatment tool, put the object in an assembly with other objects, place the object on the conveyor.  Figure 5 shows the stations may include an injection-moulding machine (IMM) and a conveyor; and Figure 7 shows a user interface in which a user may select phrases from a plurality of predefined phrases using drop-down menus, and associate these phrases with specification of at least one of the IMM and Conveyer stations.  Such programming methods allow a user to easily program a robot without knowledge of robot languages.
Thomason teaches, at the Introduction on page 3, more natural semantic commands may be given to robots to control their operation to permit robot control through natural human dialog rather than specialized programming.  

In view of Liberg and Thomason’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the assembly as taught by Kapoor, interpreting, by the processor, a user definition of a work step that is input as a semantic sentence user-formulated by a user-input of phrases that are (a) user-selected from a plurality of phrases that are predefined for the processor independently of one another, and (b) user-linked together in the semantic sentence with a specification of one or more of the stations; and based on the interpretation of the user definition of the work step, controlling, by the processor, the robotic arm to carry out the work step with and/or on a workpiece in the work region at the one or more of the stations; since Liberg teaches using a graphical user interface to program a robot to perform tasks at workstations by allowing a user to select phrases from a plurality of predefined phrases using drop-down menus, and associate these phrases with a station.  Such programming methods allow a user to easily program a robot without knowledge of robot languages.  Additionally, Thomason teaches more natural semantic commands may be given to robots to control their operation so as to permit robot control through natural human dialog rather than specialized programming.  

Kapoor further teaches:
Re claim 30.  A non-transitory computer-readable storage medium (robot control system 22, Figure 1) on which is stored a computer program having program code that is executable by a computer and that, when executed by the computer, causes the computer to perform the following steps: 
(camera system 20, Figure 1 and paragraph [0019]); 
based on the monitoring, recognizing stations that are situated in the working region and determining a respective station position for each of the recognized stations (paragraphs [0019 and 0021-0022]: “integrate each such component model into a single, unified 3D workcell model 10'”).

Kapoor fails to specifically teach: (re claim 30) 
interpreting a user definition of a work step that is input as a semantic sentence user- formulated by a user-input of phrases that are (a) user-selected from a plurality of phrases that are predefined for the processor independently of one another, and (b) user-linked together in the semantic sentence with a specification of one or more of the stations; and 
based on the interpretation of the user definition of the work step, controlling a robotic arm to carry out the work step with and/or on a workpiece in the work region at the one or more of the stations.

Liberg teaches, at page 4, line 15 through page 5, line 35, using a graphical user interface to program a robot to perform tasks at workstations, such as pick a moulded object from the mould, throw the object in the waste basket, hold the object during a vision control, move the object in a predefined way in relation to a treatment tool, put the object in an assembly with other objects, place the object on the conveyor.  Figure 5 shows the stations may include an injection-moulding machine (IMM) and a conveyor; 
Thomason teaches, at the Introduction on page 3, more natural semantic commands may be given to robots to control their operation to permit robot control through natural human dialog rather than specialized programming.  

In view of Liberg and Thomason’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the assembly as taught by Kapoor, (re claim 30) interpreting a user definition of a work step that is input as a semantic sentence user- formulated by a user-input of phrases that are (a) user-selected from a plurality of phrases that are predefined for the processor independently of one another, and (b) user-linked together in the semantic sentence with a specification of one or more of the stations; and based on the interpretation of the user definition of the work step, controlling a robotic arm to carry out the work step with and/or on a workpiece in the work region at the one or more of the stations; since Liberg teaches using a graphical user interface to program a robot to perform tasks at workstations by allowing a user to select phrases from a plurality of predefined phrases using drop-down menus, and associate these phrases with a station.  Such programming methods allow a user to easily program a robot without knowledge of robot languages.  Additionally, Thomason teaches more natural semantic .  


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as modified by Liberg et al. (WO2006043873) and Thomason (“Continuously Improving Natural Language Understanding for Robotic Systems through Semantic Parsing, Dialog, and Multi-modal Perception”) as applied to claim 16 above, and further in view of Hebert et al. (“Combined Shape, Appearance and Silhouette for Simultaneous Manipulator and Object Tracking”).
The teachings of Kapoor have been discussed above.  Kapoor further teaches, at paragraph [0021], integrating 3D component models into a single, unified 3D workcell model by calibrating the 3D component models to the captured images.
Kapoor fails to specifically teach: (re claim 18) wherein the processor is configured to generate a model of the working region based on the recognition of the stations, the recognition of the stations being based on a recognition of one or more of a plurality of station features predefined for the processor.
Hebert teaches, at page 2410, 1) Shape Measurements and 2) Silhouette Measurements, recognizing workspace objects based on features of models of the objects.  The second sentence under section V. Experimental Results on page 2411 teaches recognized objects may include a drill to be picked up by a robot, as well as a block to be drilled by the robot.  This drill and block are stations that the robotic 
In view of Hebert’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the assembly as taught by Kapoor, (re claim 18) wherein the processor is configured to generate a model of the working region based on the recognition of the stations, the recognition of the stations being based on a recognition of one or more of a plurality of station features predefined for the processor; since Hebert teaches recognizing workspace objects based on features of models of the objects.  Recognized objects may include a drill to be picked up by a robot, as well as a block to be drilled by the robot.  This drill and block are stations that the robotic manipulator will visit in performing the task of drilling the block.  The abstract teaches utilizing different imaging sensors and visual appearance features of the detected objects allows for more accurate and robust object and reference frame tracking.  

Kapoor further teaches:
Re claim 19.  Further comprising: 
a display unit configured to display the generated model, the displayed generated model identifying the stations that can be specified in the formulation of the semantic sentence (paragraph [0007]: “The virtual environment comprises a 3-dimensional ("3D") computer model of the physical robot as well as 3D or 2-dimensional ("2D") models of the other items within the workcell. Some of these virtual environments have integrated .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as modified by Liberg et al. (WO2006043873) and Thomason (“Continuously Improving Natural Language Understanding for Robotic Systems through Semantic Parsing, Dialog, and Multi-modal Perception”) as applied to claim 16 above, and further in view of Cooper et al. (US Patent No. 10,296,602).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 24) wherein the processor is configured to determine a trajectory of the robotic arm and/or of the workpiece during a carrying out of the work step.
Cooper teaches, at column 17, lines 18-22, performing real-time trajectory generation in such robots.  This allows such robots to adjust their trajectories in response to newly detected obstacles.
In view of Cooper’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 24) wherein the processor is configured to determine a trajectory of the robotic arm and/or of the workpiece during a carrying out of the work step; since Cooper teaches performing real-time trajectory generation in such robots.  This allows such robots to adjust their trajectories in response to newly detected obstacles.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as modified by Liberg et al. (WO2006043873) and Thomason (“Continuously Improving Natural Language Understanding for Robotic Systems through Semantic Parsing, Dialog, and Multi-modal Perception”) as applied to claim 16 above, and further in view of Chevallereau et al. (US Publication No. 2019/0030716).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 26) wherein the processor is configured to terminate the work step before completion of the work step in response to recognition of a violation of any of one or more predefined conditions.
Chevallereau teaches, at paragraph [0011], having rules for stopping a robot when a maximum force on one of its axes is exceeded.  This protects the robot and its environment.
In view of Chevallereau’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 26) wherein the processor is configured to terminate the work step before completion of the work step in response to recognition of a violation of any of one or more predefined conditions; since Chevallereau teaches having rules for stopping a robot when a maximum force on one of its axes is exceeded.  This protects the robot and its environment.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as modified by Liberg et al. (WO2006043873) and  as applied to claim 16 above, and further in view of Murakami et al. (JP2012030320).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 28) wherein the at least one sensor is carried along on the robotic arm.
Murakami teaches, at paragraph [0013], using a first recognition means with a relatively low spatial resolution to identify trays and their positions, and using a second image processing means with a relatively high spatial resolution to more precisely determine the three-dimensional position/posture of each component.  Figure 2 and paragraph [0040] teach the arm mounted camera 6 offers the narrower field of view and high spatial resolution.  This allows such robots to more precisely determine the positions of items in their environment.  
In view of Murakami’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 28) wherein the at least one sensor is carried along on the robotic arm; since Murakami teaches using a first recognition means with a relatively low spatial resolution to identify trays and their positions, and using a second image processing means with a relatively high spatial resolution to more precisely determine the three-dimensional position/posture of each component.  Figure 2 and paragraph [0040] teach the arm mounted camera 6 offers the narrower field of view and high spatial resolution.  This allows such robots to more precisely determine the positions of items in their environment.  

Allowable Subject Matter
Claims 17, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/31/2021, with respect to the objection to claim 9, and the rejection of claims 18, 19, 26, and 28 under 35 U.S.C. § 112 have been fully considered and are persuasive.  The objection to claim 9, and the rejection of claims 18, 19, 26, and 28 under 35 U.S.C. § 112 have been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 12/31/2021, with respect to the rejections under 35 U.S.C. § 102 and 103 in view of Kapoor et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made further in view of Liberg et al. (WO2006043873) and Thomason (“Continuously Improving Natural Language Understanding for Robotic Systems through Semantic Parsing, Dialog, and Multi-modal Perception”) as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664